 
 
I 
108th CONGRESS 2d Session 
H. R. 3871 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2004 
Mr. Turner of Texas (for himself and Mr. Weldon of Pennsylvania) introduced the following bill; which was referred to the Committee on Science, and in addition to the Select Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the United States-Israel Homeland Security Foundation to make grants to joint business ventures between United States and Israeli private corporate entities to develop products and services with applications related to homeland security, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the United States-Israel Homeland Security Foundation Act. 
2.FindingsCongress finds the following: 
(1)The development and implementation of technology is a crucial component of combating terrorism and implementing homeland security strategies. 
(2)Israel and Israeli industries have extensive experience with matters pertaining to homeland security generally and anti-terrorism specifically, including expertise in the fields of border integrity, transportation security, first responder equipment, and civil defense planning. 
(3)The United States and Israel have an extensive history of working cooperatively and successfully to assist with the development of agricultural, defense, telecommunications, and other technologies mutually beneficial to each country, as exemplified by the success of the Binational Industrial Research and Development Foundation, commonly referred to as the BIRD Foundation. 
(4)Initiated in 1977 as a grant program funded in equal parts by the governments of the United States and Israel in support of joint United States-Israeli business ventures, the BIRD Foundation has invested $180 million in 600 projects over the past 27 years and has realized $7 billion in sales and the development of a number of important technologies. 
(5)The establishment of a similar bi-national foundation, or the expansion of the BIRD Foundation, to support the development of technologies and services applicable to homeland security would be beneficial to the security of the United States and Israel and would strengthen the economic ties between the two countries. 
3.United States-Israel Homeland Security Foundation The Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after section 307 (6 U.S.C. 187) the following new section: 
 
307AUnited States-Israel Homeland Security Foundation and Grant Program 
(a)Establishment and purpose 
(1)Establishment authorizedThe Secretary may establish a United States-Israel Homeland Security Foundation (in this section referred to as the Foundation), for the purpose of awarding conditional grants to joint business ventures between United States and Israeli private corporate entities to develop, manufacture, sell, or otherwise provide products and services with applications related to homeland security. 
(2)AdministrationThe Secretary shall administer the grant program through the Directorate of Science and Technology.  
(b)Eligible entitiesTo be eligible to receive a grant under this section, an applicant shall— 
(1)be a joint venture consisting of United States and Israeli private corporate entities; 
(2)be in the process of developing a product or service determined by the Secretary to have applications related to homeland security; and 
(3)demonstrate to the satisfaction of the Secretary a capability to develop, manufacture, sell, and support the product or service.  
(c)ApplicationAn eligible entity may apply for a grant under this section by submitting to the Secretary an application at such time and in such manner as the Secretary may require and containing the following information: 
(1)An identification of the entity that is applying for the grant. 
(2)The activities that the entity anticipates will be funded by the award of a grant. 
(3)The services or products the entity anticipates will be made available, either commercially or otherwise, as a result of an award of a grant. 
(4)A detailed capital budget for the proposed project, including the manner in which the grant funds will be allocated and expended. 
(5)Such other information as the Secretary may require.  
(d)Amount of grantA grant under this section may not exceed 50 percent of the total proposed cost for the development, manufacture, and provision of the product or service of the applicant described in the application. 
(e)Grant repaymentA grant recipient shall repay the grant to the Foundation as the Secretary may reasonably require. Grant repayments may not exceed more than 150 percent of the grant awarded, adjusted for inflation in accordance with the Consumer Price Index. 
(f)Advisory board 
(1)RepresentativesAdministration of the Foundation shall include an advisory board comprised of public and private sector representatives. 
(2)Membership of advisory board 
(A)United States membershipMembership to the advisory board shall include the Director of the Homeland Security Advanced Research Projects Agency and the Director of International Affairs of the Department of Homeland Security. 
(B)Israeli membershipThe Secretary shall extend an invitation to the relevant Israeli government officials for their participation on the advisory board. 
(g)Foundation fundingSubject to subsection (i), if the Secretary decides to establish the Foundation under subsection (a), the Secretary shall use not less than $25,000,000 of the funds available in the Acceleration Fund for Research and Development of Homeland Security Technologies, established under section 307(c)(1), to administer the Foundation.  
(h)Alternative mechanism to support homeland security products and servicesSubject to subsection (i), if the Secretary decides not to establish the Foundation under subsection (a), the Secretary shall use not less than $25,000,000 of the funds available in the Acceleration Fund for Research and Development of Homeland Security Technologies, established under section 307(c)(1), to support the efforts of the Binational Industrial Research and Development Foundation to make grants to joint United States-Israeli business ventures for projects related to homeland security. 
(i)Shared endowmentAny expenditure by the United States under this section shall be equal to the expenditure by Israel for the same purpose.. 
 
